DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6, 9-14, 15, 16-18 have been considered are not persuasive.  
Applicant mainly argues about the separably coupling feature in page 7 through page 8.   For e.g. applicant argues:
“Makin fails to disclose or suggest features corresponding to the separable cover member and the ultrasound transmission film. Referring to FIG. 2 and FIG. 3 of Makin, there is no separable cover that is covered to the housing of the transducer. Instead, FIG. 2 and FIG. 3 of Makin only disclose the housing that is integrated with the ultrasound transducer.”
Examiner respectfully disagrees.  Secondary reference Crowley recites portions regarding coupling of the sheath and probe so that they are disposable (See Office Action page 4).  There is no argument presented regarding why Crowley fails to teach this, or the combination is incorrect.  Hence, as of current record, examiner submits that the combination of references disclose this feature.  
As per new limitations in the claim 1, examiner has identified portions of Makin that teach these features in the current Office Action.  There is no further arguments regarding these. 
As per claim 13, it has been rejected over new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 15, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Makin [US 20050261586 A1] in view of Crowley [US 20020099289 A1].
As per claim 1, Makin teaches an ultrasound apparatus of a body cavity insertable type (Makin Figs 1-2, ¶0011, ¶0003), comprising:
a handpiece (Makin Fig 1 item 138);
a supporting rod which is elongated from the handpiece (Makin Fig 1 item 112);
an ultrasound probe which is connected to the supporting rod (Makin Fig 2 ¶0018 “effector 112 including a medical ultrasound transducer 114”), and is configured to be able to be inserted in the body cavity (Makin ¶0003 discusses inserting into body cavities for stones, endoscopy, laproscopy, abdominal cavity, etc…); and
wherein the ultrasound probe comprises:
a transducer element (Makin Fig 2 item 114); and
a housing to which the transducer element is mounted (Makin Fig 2 item 140), and defining an ultrasound transmission space that is filled with an ultrasound transmission mediums (Makin Fig 2 space for acoustic fluid above the transducer 114), an end of the housing being connected to the supporting rod (Makin Fig 2 end effector inherently coupled to rod 112),the housing being provided with an ultrasound passing hole which is disposed outside the supporting rod (In view of applicant Fig 3, applicant spec. page 6 31-33, examiner interprets a “passing hole” as structure for allowing ultrasound waves to pass.  Makin Fig 2 section above the item 114 to pass ultrasound waves as in ¶0018 The medical ultrasound transducer 114 is disposed to emit medical ultrasound through the acoustic coupling medium 116 from the transducer-proximal surface 118 to the transducer-distal surface 120”),
a sealing cover which is coupled to the ultrasound probe to at least partially surround the ultrasound probe in a longitudinal direction from a distal end thereof (Makin Fig 2 item 134), wherein the sealing cover comprises:
a sheath-shaped shaped cover member that has an ultrasound passing window which is formed at a position corresponding to the ultrasound passing hole (Makin Fig 2, the space occupied by item 126, i.e. the potion of 134 not constructed by non-acoustic portions.  This space, i.e. without the acoustic materials described in ¶0031, corresponds to ultrasound window as described by applicant in spec. page 8 line 32 to spec. page 9 line 10,which is something that is sealed by the membrane), and
an ultrasound transmission film that is formed of material that can transmit an ultrasound and is configured to be attached to or to be on the sheath-shaped cover member as to cover the ultrasound passing window (Makin ¶0031).
Makin does not expressly teach sealing cover separably coupled, and configured to be separably put on the housing, and the transducer element is piezoelectric element.
Crowley, in an analogous field, teaches piezoelectric element (Crowley ¶0097 Fig 4 item 46) and separably coupling of cover (Crowley ¶0074 “The catheter is comprised of a disposable catheter sheath 12 (FIGS. 2 and 4) having a sound-transparent distal window 24…”), and is configured to be separably put on the housing (Crowley ¶0030 “probe and the sheath being cooperatively constructed and arranged to enable removal and replacement of the sheath in a disposable manner”).
Hence, as evidenced by Crowley, the elements and features not expressly recited in Makin were well known in the art before the effective filing date of the claimed.  It would have been obvious to a person of ordinary skill in the art to modify apparatus in Makin by integrating piezoelectric element, and disposable sheath as in Crowley.  A piezoelectric element provide a physical element for implementing the ultrasound transducer and generating sound waves.  Disposable sheath provides for easy removal and replacement.  This enables the probe to be in sterile environment, when used from patient to patient.
As per claim 4,  Makin in view of Crowley further teaches  a sealing mechanism which is interposed between an outer surface of the housing and the sealing cover (Makin Fig 2, inherently requires sealing of water between the inner side of 134 and outer surface of 140, so that water is inside probe.  Also see Crowley ¶0013).
As per claim 5, Makin in view of Crowley further teaches the sealing mechanism comprises a sealing member which is connected to the housing and is configured to prevent the ultrasound transmission medium from leaking from the ultrasound probe (Crowley ¶0013 “the device includes a sealing member at the proximal portion of the catheter apparatus including a low friction seal in contact with the drive shaft for preventing flow of inflation fluids to distal portions”).
As per claim 6, Makin in view of Crowley further teaches wherein the sealing member comprises a sealing protrusion which is outwardly protruded in a radial direction and contacts an inner circumferential surface of the cover member (Crowley Fig 17 d, protrusions of 164 coupling to 126).
As per claim 15, Makin in view of Crowley further teaches wherein the sealing cover is made of a flexible thin film (Makin ¶0032).
As per claim 17,  Makin in view of Crowley further teaches wherein the ultrasound transmission medium is liquid, and further comprising an inlet hose and an outlet hose respectively for introducing the ultrasound transmission medium into the ultrasound transmission space and for discharging the ultrasound transmission medium from the ultrasound transmission space (Makin ¶0035 “a tube (not shown) surrounds the shaft, … circulating water as the acoustic coupling medium which enters the ultrasound transducer--acoustic window area from the channel between the shaft and the tube and which exits the ultrasound transducer-acoustic window area from the channel between the tube and the sheath” the tube performs functions of the inlet / outlet hose).
As per claim 18, Makin in view of Crowley further teaches wherein an entrance portion of the sealing cover has a widened shape (an entrance portion at 130 in Crowley Fig 17).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Makin in view of Crowley as applied to claim 2 above, and further in view of Davison [US 7572251 B1].
As per claim 9, Makin in view of Crowley teaches claim 2 as discussed above.  , Makin in view of Crowley does not expressly teach wherein the sealing cover is configured to be at least partially transparent such that the ultrasound transmission medium filled in the ultrasound transmission space can seen via the sealing cover.
Davison teaches teach wherein the sealing cover is configured to see the ultrasound transmission medium filled in the ultrasound transmission space (Davison Col 30 lines 10-12 “The chamber may comprise a material such as glass or a transparent polymer that allows for clear viewing of the working end of the probe 710”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Makin in view of Crowley, by integrating materials as in Davison.  One motivation would be to see and check the functioning of the working end of the probe before examination.

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Makin in view of Crowley as applied to claim 2 above, and further in view of Darian [US 20140277034 A1].
As per claims 10-11, Makin in view of Crowley teaches claim 2 as discussed above.  Makin in view of Crowley does not expressly teach wherein an indication or a structure for determining an insertion position of the sealing cover is provided to at least one of the housing and the supporting rod, or wherein a protrusion is provided to one of the sealing cover and the supporting rod and an indentation into which the protrusion can be inserted is provided the other one of the sealing cover and the supporting rod, in order to determine an insertion position of the sealing cover.
Darian teaches wherein an indication or a structure for determining an insertion position of the sealing cover is provided to at least one of the housing and the supporting rod (Darian Fig 5 items 26, indication where the sealing cover is to be coupled to), or wherein a protrusion is provided to one of the sealing cover and the supporting rod and an indentation into which the protrusion can be inserted is provided the other one of the sealing cover and the supporting rod, in order to determine an insertion position of the sealing cover (Darian ¶0021 “At least one of the sheath portions 14 and 16, for instance, distal sheath portion 16, is provided on an outer surface with at least one recess or groove 24 which mates with at least one and preferably a multiplicity of protrusions or projections 26”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify apparatus in Makin in view of Crowley, by integrating structures as in Darian.  The motivation would be to facilitate adaptation of the instrument assembly to the particular user contingencies (Darian ¶0006).

Claims 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Makin in view of Crowley as applied to claim 1 above, and further in view of Godara [US 20060259026 A1].
As per claims 12, 14, Makin in view of Crowley teaches claim 1 as discussed above.  Makin in view of Crowley does not expressly teach wherein at least one of a mark indicating an insertion depth into the body cavity and a mark indicating an irradiation direction of an ultrasound is indicated on the sealing cover, wherein the sealing cover is provided with an ultrasound generation position mark which indicates a position of the piezoelectric element in a state of being put on the ultrasound probe or, wherein a mark which indicates an irradiation direction of an ultrasound is provided to the handpiece.
Godara teaches wherein at least one of a mark indicating an insertion depth into the body cavity (Godara ¶0078 “visual depth markers” ¶0049 “Markings 404 may beneficially aid in positioning probe 300 within a patient's body and/or in determining the position of the current-delivering region within the patient's body.”) and a mark indicating an irradiation direction of an ultrasound is indicated on the sealing cover (Godara ¶0049 Marking 310 may be particularly useful to indicate one or more of the direction in which the current-delivering windows 408 are facing”),or wherein a mark which indicates an irradiation direction of an ultrasound (Godara ¶0049 Marking 310 may be particularly useful to indicate one or more of the direction in which the current-delivering windows 408 are facing”) is provided to the handpiece (Godara ¶0049 “a marking 310 along handle 306”).
Godara discloses apparatus for current delivery but mentions that the same method may be applied to ultrasound. See ¶0041.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify probe system in Makin in view of Crowley, by integrating markings as in Godara.  The motivation would be to visualizing and positioning of probe to the correct region where energy is to be delivered.  

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Makin in view of Crowley as applied to claim 2 above, and further in view of Solomon [US 20060058680 A1].
As per claim 13, Makin in view of Crowley teaches claim 2 as discussed above.  Makin in view of Crowley does not expressly teach wherein the sealing cover is provided with an ultrasound generation position mark which indicates a position of the piezoelectric element in a state in which the sealing cover Is coupled to the ultrasound probe.
Solomon teaches wherein the sealing cover is provided with an ultrasound generation position mark which indicates a position of the piezoelectric element in a state in which the sealing cover Is coupled to the ultrasound probe (Solomon ¶0020 “, a marker 9A may be provided at the distal end of the sheath 2 … when the marker 9A is used to align the guide device 10 on the probe 20, the marker 9C may be fixed to the probe 20 in a position that is aligned with the marker 9B at the proximal end of the sheath 2”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify probe system in Makin in view of Crowley, by integrating markings as in Solomon.  The motivation would be to ensure that the imaging plane of the image obtained with the transducer (Solomon ¶0020).

Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites  further comprising an inlet hose and an outlet hose respectively for introducing the ultrasound transmission medium into the ultrasound transmission space and for discharging the ultrasound transmission medium from the ultrasound transmission space, and wherein the sealing member comprises through holes into which the inlet hose and the outlet hose are respectively inserted.  None of the references of record individually recite all these limitations including that of parent claims.  Examiner does not find it obvious to a person of ordinary skill to modify references of record to show all limitations.  Claim 8 depends on claim 7 and is objected for same reasons.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793